May 28, 1923. The opinion of the Court was delivered by
This is an action for damages by plaintiff against defendant for $5,500, for an alleged cause of action that defendant on October 24, 1924, while operating its engine and train of cars, allowed fire to escape from its engine upon its right of way communicating it to the ginhouse of plaintiff, thereby destroying the same, to the damage of plaintiff.
The answer of defendant was a general denial. The case was tried in April, 1922, at Barnwell, before Judge DeVore and a jury, and resulted in a verdict in favor of plaintiff in the sum of $2,100. After entry of judgment, defendant appeals. At the close of all the evidence, defendant made a motion for a directed verdict on the ground:
"Under all of the testimony for the reason that there can be but one inference formed and that is that the fire alleged to be set out and which burned the property described in the complaint did not come from the train or from the right of way of defendant and the defendant is not responsible."
Which motion was refused.
Defendant files three exceptions, complaining that his Honor improperly allowed certain evidence in over objection, *Page 22 
refusal to grant a directed verdict, and after verdict refusing a motion for a new trial.
A careful investigation of all the evidence convinces us that the plaintiff failed by evidence or circumstances to show that he was entitled to a verdict under the allegations of his complaint. The verdict of the jury was not based upon facts proven in the case, but upon presumption, and there were no facts or circumstances proven in the case to warrant a reasonable jury in finding for the plaintiff.
The plaintiff failed to connect the defendant with the injury complained of in his complaint.
The motion for a directed verdict in favor of the defendant should have been granted.
Judgment reversed.
MR. CHIEF JUSTICE GARY and MESSRS. JUSTICES COTHRAN and MARION, concur.